       Case: 1:18-cr-00614-DAP Doc #: 15 Filed: 10/21/19 1 of 2. PageID #: 49




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                    :       CASE NO. 1:18CR614
                                             :
                       Plaintiff,            :
                                             :       JUDGE DAN A. POLSTER
        vs.                                  :
                                             :
JOHN W. GOLD,                                :       MOTION TO WITHDRAW
                                             :       AS COUNSEL
                       Defendant.            :


        Counsel for Defendant John W. Gold, hereby moves this Honorable Court to withdraw

as counsel of record in this case. On October 16, 2019, Mr. Gold was arraigned before Magistrate

Judge David A. Ruiz.     On October 16th and 18th, 2019, counsel met with Mr. Gold and he

repeatedly expressed to counsel that he does not feel that undersigned counsel has acted in his

best interest. Further, counsel may become a potential witness in a matter related to Mr. Gold’s

case. These events have undermined the attorney-client relationship, and have impinged upon

Mr. Gold’s Sixth Amendment right to effective assistance of counsel.

        For these reasons, counsel respectfully moves this Court to grant the motion to withdraw

as counsel and requests that new CJA counsel be appointed to represent Mr. Gold in order to

ensure his constitutional rights.


                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928
Case: 1:18-cr-00614-DAP Doc #: 15 Filed: 10/21/19 2 of 2. PageID #: 50




                               s/ JACQUELINE A. JOHNSON
                               First Assistant
                               Federal Public Defender
                               Ohio Bar: 0025606
                               1660 West Second Street, Suite 750
                               Cleveland, Ohio 44113
                               (216) 522-4856 (o); (216) 522-4321 (f)
                               (jacqueline_johnson@fd.org)
